697 N.W.2d 524 (2005)
RADELJAK
v.
DaimlerCHRYSLER CORP.
No. 127679.
Supreme Court of Michigan.
June 10, 2005.
SC: 127679. COA: 247781.
On order of the Court, the application for leave to appeal the December 14, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether the public interest factors of the forum non conveniens doctrine set forth in Cray v. General Motors Corp., 389 Mich. 382, 396, 207 N.W.2d 393 (1973), should be revised or modified; and (2) whether, even if another more appropriate forum exists, a Michigan court may not resist jurisdiction unless its own forum is "seriously inconvenient." See Roby v. Ford Motor Co., 155 Mich.App. 643, 645, 400 N.W.2d 610 (1986).
The Michigan Trial Lawyers Association, the Michigan Defense Trial Counsel, the Michigan Chamber of Commerce, and the Michigan Manufacturers Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.